Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 8/12/2022.
Claim 19 has been cancelled.
No claims have been added. 
Claims 1-18 and 20 are currently pending.

Response to Arguments
Applicant’s arguments, see page 6, filed 8/12/2022, with respect to objection of claims 1, 6 and 15 have been fully considered and are persuasive.  The objection has been withdrawn.
Applicant’s arguments, see page 6, filed 8/12/2022, with respect to rejection of claim 19 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection has been withdrawn.

Allowable Subject Matter
Claim(s) 1-18 and 20 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
A close reference, Wheelock US 9088390 (U.S. Patents citation #1 listed on IDS dated 8/26/2020), teaches a M-CMTS associated with a Timing Server and a plurality of EQAMs associated with the Timing Server (see FIG. 1).
A close reference, Le Pallec et al. US 20150249514 (cited in Final Rejection dated 5/12/2022), teaches multicast communication, holdover mode associated with a slave and synchronization associated with boundary clocks (see para. 0038, 0081, 0094).
A close reference, Spada et al. US 20140281037 (U.S. Patent Application Publications citation #1 listed on IDS dated 12/14/2018), teaches slave synchronization, multicast communication, boundary clocks associated with synchronization and hold-over time (see para. 0014, 0020, 0021, 0022, 0025).
A close reference, Zheng et al. US 20130227172 (cited in Final Rejection dated 5/12/2022), teaches master BC ports with multicast transport and a holdover mode (see para. 0037, 0044).
Examiner notes that the cited limitations are novel over the prior art in view of the entirety of the claim, not just the limitations presented alone. 
As per claim(s) 1-9 and 20, the cited prior art either alone or in combination fails to teach the combined features of:

the CMTS core is a boundary clock that sends timing information in a multicast accessible to the RPD and usable by the RPD to maintain synchronization with the CMTS core during holdover when the RPD grandmaster timer is not accessible to the RPD.

As per claim(s) 10-18, the cited prior art either alone or in combination fails to teach the combined features of:

operating the core as a boundary clock that transmits timing information in a multicast, while the core and the RPD are synchronized with each other through at least one grandmaster timer; and
the RPD configured to join the multicast and use the timing information to maintain synchronization with the core during an interval when the RPD loses connection to the grandmaster timer.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037. The examiner can normally be reached M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael K Phillips/Examiner, Art Unit 2464